After full adversary argument the Court is not convinced that the supersedeas order entered by the Circuit Judge in this case should be either vacated or modified as moved by appellees, therefore the motion to that effect is denied.
The appellant has shown the utmost diligence and good faith in the prosecution of its appeal which was entered on November 12, 1935, and made returnable January 15, 1936, less than the maximum allowable return day. Furthermore, a properly and neatly prepared transcript of the record containing 283 pages, duly authenticated and certified to by the Circuit Court Clerk has been properly filed as of the return date of the appeal and in addition, appellants' brief, in due form as required by the rules, has been filed in support of the assignments of error relied upon for reversal. An examination of the brief shows that the appeal is not frivolous, hence an arguable proposition of law is properly raised and presented for our determination as an appellate court.
Under such circumstances as those hereinbefore recited, the appeal and supersedeas should stand for consideration in due course, but in view of the nature of the controversy an order will be entered advancing the cause for early disposition at the option of the parties, from and after the time for filing of briefs is completed on both sides.
Order to be entered in conformity to opinion.
WHITFIELD, C.J., and ELLIS, TERRELL, BROWN and BUFORD, J.J., concur. *Page 713